Citation Nr: 1212233	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO. 07-08 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for residuals of head trauma.

4. Entitlement to service connection for a bilateral eye disorder.

5. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

6. Entitlement to service connection for residuals of a lumbar spine disorder. 

7. Entitlement to service connection for type II diabetes mellitus.

8. Entitlement to service connection for bilateral leg ulcers, to include as secondary to type II diabetes mellitus.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to December 1954 with the U.S. Marine Corps and from November 1956 to November 1959 with the U.S. Army.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2006, April 2006, and February 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

In February 2010, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims folder.

The Board remanded this case in May 2010 for further development. After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the RO. See March 2011 Veteran's statement. The Board does not have jurisdiction over this issue, and it is REFERRED to the RO for appropriate action.

The Board is denying the claims for service connection for bilateral hearing loss, tinnitus, and residuals of head trauma. To comply with due process requirements, the remaining service connection claims for a bilateral eye disorder, an acquired psychiatric disorder, a lumbar spine disorder, type II diabetes mellitus, and bilateral leg ulcers are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran has current bilateral ear hearing loss disability for VA compensation purposes, as well as tinnitus. 

2. There is no credible evidence of bilateral hearing loss or tinnitus during service or for many years thereafter, and there is probative medical evidence against a link between the Veteran's current bilateral hearing loss and tinnitus and his periods of active military service. 

3. The Veteran's lay assertions regarding continuity of symptomatology for bilateral hearing loss and tinnitus are not credible or probative in light of other factors of record. 

4. There is no probative or credible evidence that current cerebral atrophy and white matter changes and an abnormal anatomical variant of his vertebral arteries are related to any in-service head trauma.

5. The Veteran's lay assertions regarding continuity of symptomatology for residuals of alleged in-service head trauma are not credible or probative in light of other factors of record. 


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by service, and sensorineural hearing loss may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2. Tinnitus was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3. Residuals of head trauma were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in July 2005, October 2005, May 2006, December 2009, and June 2010. These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The June 2010 VCAA notice letter addressed alternative records the Veteran could submit to substitute for his missing service records. See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005). See also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 27, Block b. 

The May 2006 and December 2009 VCAA letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

As to timing, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). If not timely or inadequate, such errors can be effectively "cured" by providing any necessary VCAA notice and then and readjudicating the claim. That is, a statement of the case (SOC) or supplemental SOC (SSOC) can readjudicate the claim so that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). As a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC. Prickett, 20 Vet. App. at 376. 

The timing error was cured. After providing additional VCAA notice in May 2006, December 2009, and June 2010, the RO readjudicated the claims in the latter SOC and SSOCs. Any timing defect in the notice has been rectified. Prickett, 20 Vet. App. at 376; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured service treatment records (STRs) from the Veteran's Marine Corps service dated from 1952 to 1954, service personnel records (SPRs), and VA treatment records. He also had a November 2005 VA examination with a medical opinion addressing the etiology of his bilateral hearing loss and tinnitus. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). This VA examination was thorough and fully adequate. The Veteran has submitted personal statements, hearing testimony, argument from his representative, Social Security Administration (SSA) records, and private medical records. He has not authorized the release of any additional private medical evidence. 

No VA medical examination and opinion has been secured to determine the etiology of the Veteran's alleged residuals of in-service head trauma. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

However, the standards of McLendon are not met in this case. The Veteran alleges that he sustained head trauma after being hit in the back of the head with a M1 rifle and a "swagger stick" in 1952 during his Marine Corps service. He also states he was treated in sick call on several occasions for head trauma during his Marine Corps service, although his Marine Corps STRs do not confirm any such treatment. See e.g., May 2011 Veteran's statement; February 2010 hearing testimony at pages 8, 12; March 2007 VA Form 9; May 2005 claim. Regardless, as explained below there is neither medical evidence linking any residual of head trauma to service, nor credible evidence of continuity of symptomatology for residuals of head trauma since service. McLendon, 20 Vet. App. at 83. "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide a VA examination. Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). Therefore, a VA examination and opinion is not warranted for that issue. 

The Veteran submitted an earlier SSA disability determination dated January 1998, which found he was entitled to benefits from December 1991 for his lumbar spine, leg ulcers (called dermatitis), umbilical hernia, and kidney cancer. At the hearing the Veteran stated he was no longer in receipt of SSA disability benefits. See hearing testimony at page 26. VA has a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c). VA's duty to assist includes the responsibility to obtain any "relevant" records from the SSA. 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2). Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996). VA must make as many requests as necessary to obtain "relevant" SSA records, unless a determination is made that the records do not exist or that further efforts would be futile. 38 C.F.R. § 3.159(c)(2). However, there is no evidence or allegation that he is receiving SSA disability benefits due to his bilateral hearing loss, tinnitus, and residuals of head trauma, which are being denied service connection in this Board decision. 
   
The Federal Circuit recently held that under the duty to assist provisions of 38 U.S.C. § 5103A and 38 C.F.R. § 3.159(c), VA is only required to obtain disability records from the SSA if VA determines, without review of the actual records, that there is a reasonable possibility that such records are "relevant" to the Veteran's claim for VA disability compensation. Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010). The Federal Circuit added that "relevant" records for the purpose of section 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Id. at 1321. The Federal Circuit in Golz noted that the VA need not obtain SSA records in every case in order to rule out their relevance. Id. at 1323. 

The Federal Circuit's reasoning in Golz is controlling here. When a SSA decision pertains to a completely unrelated medical condition, and a Veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which a Veteran seeks benefits, relevance is not established. Id. at 1323. In the present case, any SSA records pertaining to his lumbar spine or leg ulcer conditions could not alter the ultimate disposition of the bilateral hearing loss, tinnitus, and residuals of head trauma claims being denied. Further efforts to obtain these SSA records for these particular disorders are clearly not warranted, as SSA records would provide no reasonable possibility of substantiating these claims. 38 U.S.C.A. § 5103A(a)(2). 

VA has secured the Veteran's Marine Corps STRs and SPRs dated from 1952 to 1954. However, VA has determined that the Veteran's STRs and SPRs dated from 1956 to 1959 during his Army service appear to have been destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri in July 1973. When STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996). See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown). 

The RO requested missing STRs and SPRs, but received negative responses from the NPRC in September 2005, May 2006, November 2006, and June 2010. The RO in June 2010 also advised the Veteran of alternative sources of evidence that could be used to substantiate his claims, pursuant to Dixon v. Derwinski, 3 Vet. App. 261 (holding that when service records are lost or destroyed through no fault of the claimant, VA's duty requires that VA advise the Veteran of his right to support his claim by submitting alternate sources of evidence, including service medical or personnel statements, or lay evidence, such as "buddy" affidavits or statements). 

Critically, the Veteran indicated that his mental health issues were "noted" in 1956 during his Army service. Due to this allegation, the psychiatric disorder issue on appeal is being remanded for further investigation into any missing STRs, as discussed below. However, he did not provide any details regarding in-service treatment during his Army service from 1956 to 1959 for his bilateral hearing loss, tinnitus, bilateral eye disorder, or head injury residuals. He stated that he did not mention anything to Army medical personnel from 1956 to 1959 regarding his symptoms for these disorders for fear of getting rejected and for fear of a dishonorable discharge. See April 2006 NOD; March 2007 VA Form 9. The Veteran has not alleged and the record does not suggest that STRs from his Army service, if located, would document complaints or treatment for any of the disorders being denied.   	

In a January 2011 Formal Finding Memorandum, the RO indicated that all procedures to obtain missing in-service STRs were correctly followed, and that all efforts had been exhausted, such that further attempts would be futile. The RO described in thorough detail all the efforts it had undertaken. Any further efforts towards obtaining these records would likely be both futile and not of assistance to this inquiry since any missing STRs would not pertain to these disorders. 38 C.F.R. § 3.159(c)(2), (3). In light of the efforts discussed above, VA has met its heightened obligation to satisfy the duty to assist. See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

The RO/AMC substantially complied with the Board's May 2010 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). Pursuant to the remands, the RO/AMC attempted to secure additional STRs from the NPRC and sent the Veteran a VCAA notice letter pertaining to alternate STRs he could submit in lieu of his missing STRs. The RO/AMC has substantially complied with the Board's instructions, and VA has provided all assistance required by the VCAA as to the benefits now denied. 38 U.S.C.A. § 5103A. 

The Merits of the Service Connection Claims 
for Bilateral Hearing Loss and Tinnitus

The Veteran contends that he developed bilateral hearing loss and tinnitus as the result of acoustic trauma during service. Specifically, he alleges that he was exposed to hazardous noise exposure as the result of his military occupational specialties (MOS's) as a light vehicle driver and as a guard. His DD Form 214 and certain SPRs confirm he served in these capacities. He also contends he was exposed to loud noises in basic training. He asserts acoustic trauma from truck noise, gunfire, and head trauma after being hit in the back of the head with a M1 rifle and a swagger stick in 1952 during his Marine Corps service. He reports he did not wear hearing protection during service. He asserts continuous symptoms since discharge. He denies any post-service noise exposure. See April 2006 NOD; July 2008 and May 2011 Veteran's statements; February 2010 hearing testimony at page 19. 

Upon review of the evidence of record, the Board denies the appeal for service connection for bilateral hearing loss and tinnitus. There is probative, competent medical evidence against a connection between current hearing loss and tinnitus and alleged acoustic trauma during service. Also, there is no credible evidence of continuity of symptoms for bilateral hearing loss and tinnitus since his military service in the 1950s. 

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). To establish continuity of symptomatology, the Court held a Veteran must show  "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology." Barr, 21 Vet. App. at 307. Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation. Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology. See Savage, 10 Vet. App. at 496. The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence. Buchanan, 451 F.3d at 1337. See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board is competent to consider "evidence of a prolonged period without medical complaint, along with other factors" in determining that a condition was not aggravated by service). 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available. Combee, 34 F.3d at 1043. As to presumptive service connection, some diseases are chronic, per se, such as organic diseases of the nervous system such as sensorineural hearing loss, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service. Even this presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The law further provides that no presumptions may be invoked on the basis of advancement of the' disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the applicable period. This will not be interpreted as requiring that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis. Symptomatology shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance. Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10-percent degree. 38 C.F.R. § 3.307(c). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002). The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to"). Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. See id. at 1316. Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377 (footnote omitted). For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer. Id. at 1377 n.4. 

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology. Barr, 21 Vet. App. at 307-09. But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed." Id. at 308. See also Savage, 10 Vet. App. at 498.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). In other words, the laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection. Id. 

The Court also subsequently held that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes. Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

A November 2005 VA audiology examination revealed bilateral sensorineural hearing loss disability according to the requirements of 38 C.F.R. § 3.385, as well as tinnitus. The November 2005 VA audiogram showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
30
40
55
LEFT
20
20
25
45
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.
 
However, the question remains whether this current hearing loss and tinnitus are related to acoustic trauma during the Veteran's military service. The Veteran's STRs from the Army dated from 1956 to 1959 are missing and presumed destroyed in a 1973 fire at the NPRC. Regardless, the Veteran himself at the November 2005 VA audiology examination denied that he was ever treated for hearing loss or tinnitus symptoms by military personnel during both periods of his military service. 

There is no medical evidence in his STRs from the Marine Corps dated from 1952 to 1954 of complaints, treatment, or diagnosis of hearing loss or tinnitus. Neither tinnitus nor a hearing loss disability by the standards of 38 C.F.R. § 3.385 was demonstrated during service. The Veteran's hearing was normal according to various whispered-voice tests administered during his service in the Marine Corps from 1952 to 1954. 

Although not presently used by the service department to measure hearing loss, these medical records are nonetheless probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).
 
However, the Veteran alleges that he experienced symptoms of hearing loss and tinnitus during service after being struck in the head by Marine Corps trainers in 1952, but he did not report these symptoms to military personnel. See April 2006 NOD. He is competent to report symptoms of diminished hearing and tinnitus during service,  especially given the heightened duty due to his missing STRs. Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. at 469. See also 38 C.F.R. § 3.159(a)(2). While the lack of medical evidence of hearing loss during service is not fatal to the Veteran's claim, it is a factor to be evaluated by competent medical authority. Jandreau, supra. 

Post-service, with regard to continuity of symptomatology, the Veteran asserts that he noticed his hearing loss and tinnitus during service and it continued thereafter. See April 2006 NOD; November 2005 VA audiology examination report. The Veteran is competent to report in-service and post-service symptoms of for hearing loss and tinnitus. Layno, 6 Vet. App. at 469. See 38 C.F.R. § 3.159(a)(2). In fact, the Court has specifically held that tinnitus is a type of disorder capable of lay observation and description. Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible. The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board must determine, as a question of fact, both the weight and credibility of the evidence. Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value. The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991). The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

In contrast to the Veteran's lay assertions, the first medical evidence of hearing loss or tinnitus in the claims folder is from a November 2005 VA audiology examination report. The November 2005 VA audiology examiner documented the Veteran's own assertion he did not undergo any post-service hearing tests until 2005. This first treatment is over 45 years after discharge from service. 
The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Buchanan, 451 F.3d at 1336-37. However, the Board may consider a lack of contemporaneous medical evidence of hearing loss for approximately 45 years as one factor in determining the credibility of lay evidence. Id. at 1337. 

There are other factors that weigh against the Veteran's credibility as to his lay assertions of continuity of symptoms. Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony." Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). Relevant here, the law also recognizes that personal interest may affect the credibility of the evidence. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992). 

The Veteran's lay statements of continuity for hearing loss and tinnitus are also not credible because they directly contradict other medical evidence of record. See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010). The Veteran's lay assertions post-service are inconsistent with the findings at a February 1979 VA examination. That VA examiner specifically found that "no" hearing loss was present. The Veteran endorsed other medical problems he was having at that time, but given his present contention as to continuity, it is significant that there is no mention or diagnosis of hearing loss or tinnitus at the 1979 VA examination. Private hospital records and examinations dated in 1973, 1974, and 1978 fail to reveal any history of hearing loss or tinnitus as well. If the Veteran was having continuous tinnitus and hearing loss as he asserts, it is puzzling why he failed to report any of these symptoms to private and VA physicians in the 1970s. 

The Board affords great probative value to these medical reports, which were generated with a view towards ascertaining the appellant's then-state of physical fitness, as they are akin to statements of diagnosis and treatment and are of increased probative value in the law. Rucker, supra. 

In addition, and although not dispositive in and of itself, the Veteran waited over 45 years to file a VA compensation claim for service connection for hearing loss and tinnitus, notwithstanding his lay assertion that he has experienced symptoms of hearing loss and tinnitus since his military service in the 1950s. Although the Veteran filed earlier March 1974 and November 1978 claims for pension, he did not file a claim for service connection for hearing loss or tinnitus at that time, even though he maintains that he has experienced continuity of symptoms since service. It is noteworthy that his 1974 and 1978 claims for pension asserted that vision, arm, leg, and back conditions were disabling, but there was no mention that symptoms of hearing loss or tinnitus were disabling for pension purposes at that time. 

He also recently testified that he has not worked since discharge from service in 1959 because of the severity of his various disabilities (see February 2010 testimony at pages 19-20); in contrast, private treatment records dated in the 1970s confirm that he was working as a truck driver and a longshoreman, directly contradicting the Veteran's testimony under oath. His personal interest to receive monetary benefits also becomes a factor in such instances. The Veteran's lay assertions are not credible in light of these matters of record. Overall, in-service and post-service medical and lay evidence of record does not demonstrate continuity of in-service symptomatology for hearing loss and tinnitus. 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97. 

There is also no clinical evidence of sensorineural hearing within one year after the Veteran's separation from service. Therefore, the presumption of in-service incurrence is not for application. 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Most critically, even applying the provisions of 38 C.F.R. § 3.307(c) as above, the Veteran's assertions of the development of his hearing loss and tinnitus disorders have been investigated by the November 2005 VA audiology examiner and found not credible. See 38 C.F.R. § 3.307(c) (providing that cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10-percent degree).

There is also probative, competent evidence that is against a nexus (i.e., link) between the Veteran's current bilateral hearing loss and tinnitus and any acoustic trauma during his periods of service. Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 

Specifically, the November 2005 VA audiology examiner opined that it is "less likely as not (less than 50/50 probability)" that hearing loss and tinnitus are caused by or the result of military service. The examiner provided several reasons for this opinion. The examiner noted in-service noise exposure from inmates hollering, steel bars clanking, firearms training, and alleged blows to the head from supervisors during basic training. However, the examiner assessed that the military noise exposures reported by the Veteran would not have been sufficient to cause hearing loss. The audiogram pattern for the Veteran resembled "presbycusis" as opposed to noise-induced hearing loss. 

As to tinnitus, the examiner did not believe (and apparently from both a factual and medical perspective) that the Veteran's alleged "beatings" to the head by military supervisors resulted in tinnitus because it is "unlikely" he was beat on the head with a rifle for 10 weeks of basic training, falling to the ground "daily," and "unlikely" that he would not report such tinnitus to medical personnel during service. The VA examination and opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by other evidence of record. This opinion is entitled to great probative weight. There is no contrary medical opinion of record.

Although the Veteran is competent to report any symptoms of hearing loss or tinnitus he previously or currently has, he is not competent to render an opinion as to the medical etiology of his currently diagnosed sensorineural hearing loss, absent evidence showing that he has medical training or expertise. See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377. He is not competent to attribute hearing loss diagnosed post-service to in-service acoustic trauma. The Veteran does not meet any of the three exceptions for competent lay evidence as listed under Jandreau. As to his tinnitus, although as a lay person he is competent to provide a nexus opinion for this disorder since it is subjective in nature, his lay assertions are outweighed by the medical findings in the November 2005 VA audiology report, as well as the lack of persuasive, credible evidence of continuity of symptoms of recurrent tinnitus since service. 

Accordingly, even in consideration of the heightened duty due to missing STRs, the preponderance of the evidence is against service connection for bilateral hearing loss and tinnitus, so there is no reasonable doubt to resolve in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


The Merits of the Service Connection Claim for Residuals of Head Trauma

The Veteran's states that he sustained head trauma after being hit in the back of the head with a M1 rifle and a swagger stick in 1952 during Marine Corps service basic training. He maintains he was treated several times in sick call for his head trauma during his Marine Corps service. He asserts current residuals. See May 2005 claim; March 2006, March 2011, May 2011 Veteran's statements; March 2007 VA Form 9; February 2010 hearing testimony at pages 8, 12.

Upon review of the evidence of record, the Board denies the appeal for service connection for residuals of head trauma. There is no credible evidence of continuity of symptoms for residuals of head trauma since his military service in the 1950s. There is also no medical evidence linking any residual of head trauma to service. 

As mentioned, the first and most fundamental requirement for any service-connection claim is the existence of a current disability. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. VA treatment records dated in 2009 document vertigo and frequent falls. A June 2009 VA magnetic resonance imaging (MRI) report for the head revealed cerebral atrophy and white matter changes consistent with the Veteran's age and an abnormal anatomical variant of his vertebral arteries. Consequently, the determinative issue is whether these problems are somehow attributable to the Veteran's military service. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."). See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

During his first period of service in the Marine Corps from 1952 to 1954, the Veteran states he was treated in sick call on several occasions for head trauma. See e.g., March 2007 VA Form 9. However, his Marine Corps STRs do not confirm any such treatment. In fact, all Marine Corps STRs are negative for any complaint, treatment, or diagnosis of residuals of head trauma. These STRs provide no evidence in support of his claim. Regardless, the Veteran is competent to report symptoms and treatment for head trauma during service. He is also competent to report circumstances surrounding in-service head injuries during basic training. Layno, 6 Vet. App. at 469. See also 38 C.F.R. § 3.159(a)(2). The Veteran has submitted August 2008 credible lay statements from other soldiers testifying that mistreatment of soldiers does sometimes occur during military service. Overall, however, there is insufficient evidence of record to determine whether the in-service head trauma as alleged by the Veteran actually occurred. 

The Veteran's STRs from the Army dated from 1956 to 1959 are missing and presumed destroyed in a 1973 fire at the NPRC. Regardless, the Veteran indicated that he did not report any head trauma residuals to Army military personnel because he wanted to remain in the military. See March 2007 VA Form 9. The fact that these particular STRs are missing therefore is of little consequence to his head trauma claim. 

Post-service, with regard to continuity of symptomatology, the Veteran asserts that he noticed his head trauma residuals during service and it continued thereafter. See March 2007 VA Form 9. The Veteran is competent to report in-service and post-service symptoms of head trauma residuals. Layno, 6 Vet. App. at 469. See 38 C.F.R. § 3.159(a)(2). 

However, as to credibility, in contrast to the Veteran's lay assertions, the first medical evidence of head trauma residuals in the claims folder is from VA treatment records dated in the 2000s. This first treatment is over 40 years after discharge from service. The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Buchanan, 451 F.3d at 1336-37. However, the Board may consider a lack of contemporaneous medical evidence of hearing loss for approximately 40 years as one factor in determining the credibility of lay evidence. Id. at 1337. 

There are other factors that weigh against the Veteran's credibility as to his lay assertions of continuity of symptoms. Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony." Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). The Board emphasizes that personal interest may affect the credibility of the evidence. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992). 

The Veteran's lay statements of continuity for hearing loss and tinnitus are also not credible because they directly contradict other medical evidence of record. See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010). The Veteran's lay assertions post-service as to continuity of head trauma residuals are inconsistent with the findings at a February 1979 VA examination and private treatment records dated in 1973, 1974, and 1978. 

The February 1979 VA examiner specifically found that the Veteran's head examination was "normal." In August 1973, private treatment records confirm the Veteran was in an intercurrent car accident. He reported back pain and stiffness and endorsed other medical problems he was having at that time. But aside from vision impairment, he failed to mention any head or neurological problems despite his current assertions regarding continuity of symptoms since discharge. In fact, a Garf Medical Group report dated in August 1973 after the accident assessed a normal neurological examination. The Veteran's cranial nerves were intact. He was correctly oriented to time and place. Motor power, sensation, coordination, deep reflexes, speech, and memory were all normal. A later June 1978 private report from Santa Ana-Tustin Community Hospital noted similar findings with no cranial nerve abnormalities. There was no evidence of neurological deficit attributable to the 1973 accident or before that time. There was no mention of any earlier in-service head trauma. If the Veteran was having continuous residuals of head trauma as he asserts, it is puzzling why he failed to report any of these symptoms to private and VA physicians in the 1970s. 

The Board affords great probative value to these medical reports, which were generated with a view towards ascertaining the appellant's then-state of physical fitness, as they are akin to statements of diagnosis and treatment and are of increased probative value in the law. Rucker, supra. 

In addition, and again reiterating that this factor alone is not dispositive, the Veteran waited over 45 years to file a VA compensation claim for service connection for residuals of head trauma, notwithstanding his lay assertion that he has experienced residual symptoms of head trauma since his military service in the 1950s. Although the Veteran filed earlier March 1974 and November 1978 claims for pension, he did not file a claim for service connection for residual symptoms of head trauma at that time, even though he maintains that he has experienced continuity of symptoms since service. It is also noteworthy that his 1974 and 1978 claims for pension asserted that vision, arm, leg, and back conditions were disabling, but there was no mention that any residual symptoms of head trauma were disabling for pension purposes at that time. 

He also recently testified that he has not worked since discharge from service in 1959 because of the severity of his various disabilities (see February 2010 testimony at pages 19-20); in contrast, private treatment records dated in the 1970s confirm that he was working as a truck driver and a longshoreman, directly contradicting the Veteran's testimony under oath. His personal interest to receive monetary benefits also becomes a factor in such instances. The Veteran's lay assertions are less credible in light of these matters of record. Overall, in-service and post-service medical and lay evidence of record does not demonstrate continuity of in-service symptomatology for residual symptoms of head trauma. 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97. 

With regard to a nexus, there is no competent, medical evidence or opinion that in any way relates the Veteran's current head problems revealed by a recent MRI to his periods of active service. Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). Absent such evidence of a nexus, service connection for residuals of head trauma is not warranted. 

With regard to lay evidence, the Veteran is competent to report purported symptoms of head trauma. See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469. The Veteran in certain instances can be competent to testify to the fact that symptoms he experienced in service are the same that he currently manifests. Davidson, 581 F.3d at 1316. However, this is not one of those instances. Neither he nor his representative, without evidence showing that either has medical training or expertise, is competent to render an opinion as to the medical etiology of cerebral atrophy and white matter changes and an abnormal anatomical variant of his vertebral arteries, disorders requiring medical testing. See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377. The present case also does not meet any of the three exceptions enumerated under Jandreau. 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). Laypersons have been found to not be competent to provide evidence as to etiology in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462  (2007) (concerning rheumatic fever). Cerebral atrophy and white matter changes and an abnormal anatomical variant of his vertebral arteries are conditions that can only be initially diagnosed by a medical professional. His lay assertions of continuity of symptoms are also not credible.

Accordingly, even in consideration of the heightened duty due to missing STRs, the preponderance of the evidence is against service connection for residuals of head trauma, and there is no reasonable doubt to resolve in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for residuals of head trauma is denied.


REMAND

To ensure compliance with due process requirements, the Board presently remands the service connection claims for a bilateral eye disorder, an acquired psychiatric disorder, a lumbar spine disorder, type II diabetes mellitus, and bilateral leg ulcers. 

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, based in part on alleged in-service assaults in the Marine Corps by training instructors. He says he repeatedly was hit in the face and head with a M1 rifle and a swagger stick in 1952 during Marine Corps service basic training. He also maintains he developed PTSD or a similar acquired psychiatric disorder as the result of anxiety and anger from his assignment as a guard in the Brig Company, from fear of the prisoners, and from witnessing attempted suicide attempts by the prisoners. He states that when he went to sick bay during service he was told he would get over his problems and was merely given aspirin. See February 2010 hearing testimony at pages 14-17; February 2007, March 2011 and May 2011 Veteran's statements; November 2006 PTSD questionnaire.

When a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. 38 C.F.R. § 3.304(f)(5) (July 13, 2010); see also Patton v. West, 12 Vet. App. 272, 277 (1999). VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that alternative evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor. The Veteran should also be allowed the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. 38 C.F.R. § 3.304(f)(5). 

In Bradford v. Nicholson, 20 Vet. App. 200 (2006), the Court held that 38 C.F.R. § 3.304(f) "unequivocally" provides that VA cannot deny a PTSD claim without first providing the requisite VCAA notice discussed above. See also Gallegos v. Peake, 22 Vet. App. 329, 336-37 (2008); Patton v. West, 12 Vet. App. 272, 281-82 (1999) (noting that the RO must send the claimant a "special PTSD personal-assault letter" and questionnaire to assist VA in identifying alternative sources of evidence to establish an in-service stressor). In the present case, the RO did not advise the Veteran what evidence is necessary to substantiate his claim for PTSD based on in-service assault and harassment, and no VCAA letter identified examples of potential, alternative sources of such evidence or provided the Veteran with a PTSD personal assault questionnaire (VA Form 21-0781a). A remand is required for this purpose. 

The Veteran asserts that his mental health problems were "noted" when he joined the Army in 1956. He says he was offered a medical discharge due to his psychiatric problems but he refused to leave. See December 2009 Veteran's statement. The Veteran's STRs from the Army dated from 1956 to 1959 are missing and presumed destroyed in a 1973 fire at the NPRC. Several requests were met with negative responses by the NPRC. But based on the Veteran's December 2009 statement, the RO attempted to secure morning reports and Surgeon General's Office (SGO) records dated from November 1956 to February 1957 from the NPRC. In October 2010, the NPRC responded that no search was possible based on the information furnished by the RO. The RO had failed to provide the company the Veteran was assigned to in 1956. The complete unit (company) was required according to the NPRC. A review of one of the Veteran's DD Form 214s and a SPR Special Order Abstract confirms that the Veteran was assigned to Company A, 14th Transportation Battalion of the U.S. Army at Ft. Lewis. 

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) (West 2002). Specifically, VA is required to obtain the Veteran's STRs or other relevant service records held or maintained by a government entity. 38 U.S.C.A. § 5103A(c). When VA attempts to obtain records from a federal department or agency, the efforts to obtain those records must continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile. 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(2), (c)(3) (2010). The standard for the VA is very high. 

On remand, it is essential for the RO/AMC to make every effort to obtain these particular Army STRs, including morning reports and Surgeon General's Office (SGO) records dated from November 1956 to February 1957 from the NPRC, Records Management Center (RMC), or from other appropriate locations. The RO must inform the NPRC or other appropriate location that it appears the Veteran was assigned to Company A, 14th Transportation Battalion of the U.S. Army at Ft. Lewis from November 1956 to February 1957. If no records are available, a negative reply to that effect is required.   

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain. 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2). Certain federal SSA records are not on file and must be obtained before deciding remaining claims at issue since these records may be pertinent to the disabilities on appeal. Id. Although disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering these records. Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996). VA must make as many requests as necessary to obtain "relevant" SSA records, unless a determination is made that the records do not exist or that further efforts would be futile. 38 C.F.R. § 3.159(c)(2). 

The Veteran submitted a copy of an earlier SSA disability determination dated January 1998, which found he was entitled to SSA disability benefits from December 1991 for his lumbar spine, leg ulcers (called dermatitis), umbilical hernia, and kidney cancer. At the hearing the Veteran stated he was no longer in receipt of SSA disability benefits. See hearing testimony at page 26. However, medical records associated and discussed within the earlier SSA determination are not present in the claims folder. His COMPLETE SSA records are not on file and must be obtained before deciding his claims. Thus, a remand to the RO/AMC is warranted to obtain these records.

In a May 2011 statement, the Veteran indicated he had received treatment at the VA Medical Center (VAMC) in Portland in 1956 for leg ulcers related to diabetes. If these treatment records exist, they are not currently associated with the other evidence in his claims file. These records must be obtained, if they do exist. In addition, complete VA treatment records dated from July 2006 to the present from the VAMC in Portland, Oregon, as well as VA records dated from October 2009 to the present from the VAMC in Roseburg, Oregon must be associated with the claims file. VA's duty to assist includes obtaining records of relevant VA medical treatment. 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3). See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA). 

As part of its duty to assist, the RO/AMC should also secure any additional, relevant private treatment records the Veteran adequately identifies. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).

Finally, the Veteran must also be scheduled for VA examinations and opinions to determine the etiology of any current bilateral eye disorder and acquired psychiatric disorder to include PTSD on the basis of in-service incurrence, or aggravation beyond normal progression. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

With regard to the PTSD claim based on alleged in-service personal assault, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor. 38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999). See also VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1, 2006).            

With regard to the Veteran's bilateral eye disorder, it is unclear from the evidence of record whether the Veteran has been diagnosed with a form of refractive error, either in-service or post-service. His May 1952 STR enlistment examination reflects that his uncorrected distant visual acuity was shown to be 20/30 in the right eye, and 20/25 in the left eye. Notably, "defective" vision was diagnosed. Upon separation in December 1954, his uncorrected distant visual acuity was shown to be 20/20 in the right eye, and 20/30 in the left eye. Once again, "defective" vision was specifically assessed. Despite these in-service findings, the November 2005 VA eye examiner did not address the meaning of "defective" vision noted several times during service. 

Congenital or developmental defects, including refractive errors of the eyes, are not "diseases or injuries" within the meaning of applicable statutes and regulations. 38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). Myopia, astigmatism, and presbyopia, are all considered to be forms of refractive error. See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Topic 10 (December 29, 2007). Actual pathology, other than refractive error, is required to support impairment of visual acuity. Id. 

Service connection may be granted for congenital or hereditary diseases, if initially manifested in or aggravated by service, but not for defects such as refractive error. VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990). However, if refractive error of the eye was subject to a superimposed disease or injury during military service that resulted in increased disability, service connection may be warranted for the resulting disability. 38 C.F.R. §§ 3.303(c), 4.9, 4.127. See also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). A specific VA examination and opinion is required for both eyes that addresses whether the Veteran has a congenital refractive error defect during service and post-service, and whether such defect (if it exists) was subject to a superimposed disability during service.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. The RO/AMC must send the Veteran a VCAA letter as required for his PTSD claim based on in-service personal assault. See also Gallegos v. Peake, 22 Vet. App. 329, 336-37 (2008); Bradford v. Nicholson, 20 Vet. App. 200 (2006). This letter should be compliant with 38 C.F.R. § 3.304(f)(5), advising the Veteran of specific examples of alternative forms of evidence to corroborate his account of an in-service assault and that behavioral changes may constitute credible supporting evidence of the stressor. Please also attach a VA Form 21-0781a (Statement in Support of Claim for PTSD Secondary to Personal Assault). Allow the Veteran additional time to submit such evidence after receipt of the VCAA letter. 

2. Contact the NPRC and /or RMC or any other appropriate locations and attempt to secure the Veteran's Army STRs that allegedly mentioned a psychiatric disorder, including morning reports and SGO records dated from November 1956 to February 1957. Inform the NPRC or other appropriate authority that it appears the Veteran was assigned to Company A, 14th Transportation Battalion of the U.S. Army at Ft. Lewis from November 1956 to February 1957. If no STRs are available, or further attempts to secure them would be futile, a response to that effect is required and should be documented in the file.

3. Request from the SSA COMPLETE records associated with the Veteran's earlier disability claim. The Veteran submitted a copy of an earlier SSA disability determination dated January 1998, which found he was entitled to SSA disability benefits from December 1991 for his lumbar spine, leg ulcers (called dermatitis), umbilical hernia, and kidney cancer. Request copies of the disability determination(s) and all medical records considered. If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified. 

4. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his bilateral eye disorder, acquired psychiatric disorder, a lumbar spine disorder, type II diabetes mellitus, and bilateral leg ulcers. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each private health care provider the Veteran identifies.

(b) The records sought must further include all VA treatment records dated in 1956 showing treatment for leg ulcers due to diabetes from the VAMC in Portland, Oregon. See May 2011 Veteran's statement that identified these outstanding VA treatment records. In addition, all relevant VA records dated from July 2006 to the present from the VAMC in Portland, Oregon, as well as VA records dated from October 2009 to the present from the VAMC in Roseburg, Oregon must be associated with the other evidence in his claims file.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

5. After securing any additional STRs, VA treatment records, SSA disability records, and private treatment records, schedule the Veteran for a VA examination by appropriate clinicians for the Veteran's acquired psychiatric disorder to include PTSD and his bilateral eye disorder. The purpose of these examinations is to determine whether any acquired psychiatric disorder to include PTSD and any bilateral eye disorder were incurred in or aggravated by military service. 

The following considerations will govern the examinations:

(a) The claims file and a copy of this remand will be made available to the examiners, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiners, the Veteran may be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) The examiner must take a full history from the Veteran. If there is a clinical basis to support or doubt the lay history as provided by the Veteran the examiners must so state, with a fully reasoned explanation for any such finding. HOWEVER, AS TO THE PTSD CLAIM BASED ON PERSONAL ASSAULT, THE EXAMINER MUST BE ADVISED THAT ACTUAL CORROBORATION OF THE CLAIMED PERSONAL ASSAULTS (E.G., BY WAY OF CONTEMPORANEOUS POLICE REPORTS, MILITARY DISCIPLINARY PROCEEDINGS, ETC.) IS NOT DISPOSITIVE AS TO THE QUESTION OF WHETHER THE ASSUAULT OCCURRED. THE BOARD IS REQUESTING THAT THE EXAMINER OPINE AS TO WHETHER HE OR SHE BELIEVES THAT THE VETERAN SUSTAINED ONE OR MORE PERSONAL ASSAULTS IN THE MARINE CORPS AS HE HAS ALLEGED - EVEN WITHOUT CORROBORATION OF RECORD. 

(d) In all conclusions, the examiners must identify and explain the medical basis or bases, with identification of the evidence of record. The examiners are requested to provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles. 

(e) If the examiners are unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided. Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.

(f) For his bilateral eye conditions, the examiner must provide a medical opinion answering the following questions:

(i) Did the Veteran have a congenital eye defect, such as refractive error in either eye, prior to entering military service in May 1952?  Under VA law, a defect differs from a disease in that the former is considered "more or less stationary in nature" while the latter is "capable of improving or deteriorating. (The May 1952 STR enlistment examination reflects that the Veteran had uncorrected distant visual acuity, shown to be 20/30 in the right eye, and 20/25 in the left eye. "Defective" vision was specifically noted on one enlistment report). 

(ii) If the Veteran had a congenital refractive error defect prior to service in either eye, did any superimposed injuries to the eyes during service result in additional bilateral eye disability? (The Veteran maintains he began experiencing double vision and deterioration of vision after being hit on the head and face with a M1 rifle and a swagger stick in 1952 during basic training as part of his Marine Corps service).

(iii) Is any current bilateral eye disorder the Veteran has otherwise directly related to the Veteran' military service?  

(iv) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: The May 1952 STR enlistment examination in the Marine Corps reflects that the Veteran's uncorrected distant visual acuity was shown to be 20/30 in the right eye, and 20/25 in the left eye. Notably, "defective" vision was assessed. Upon separation in December 1954, his uncorrected distant visual acuity was shown to be 20/20 in the right eye, and 20/30 in the left eye. Once again, "defective" vision was specifically assessed. STRs show that the Veteran underwent an additional optometry examination in May 1955. STRs document that the Veteran was treated for inflammation of both eyes in June 1954, with a diagnosis of bilateral pterygium. Subsequent STRs from the Army dated from 1956 to 1959 are missing and presumed destroyed in a 1973 fire at the NPRC.

(v) Post-service, a private Garf Medical Group report dated in August 1973 mentions that the Veteran had an eye operation in 1971, and was still under treatment. In a March 1974 pension claim, the Veteran reported "severe" double vision caused by a 1973 motor vehicle accident. VA optometry treatment notes dated from 2003 to 2005 include diagnoses of glaucoma, diplopia, strabismus, pseudophakia, hypertropia, esotropia, and cataracts. A November 2005 VA eye examiner opined that none of the Veteran's current eye diagnoses were caused by or related to his periods of military service. The examiner stated his belief that the Veteran was an unreliable historian who "embellishes" and "fabricates."  

(vi) The Veteran states that he sustained a bilateral eye disorder after being hit in the face and head with a M1 rifle and a swagger stick in 1952 during Marine Corps service basic training. He maintains he experienced diplopia (double vision) during his Marine Corps service from 1952 to 1954, but no one knew what was wrong. He says he was given glasses to correct his vision problems while in the military. He indicates that he did not report any vision problems to Army military personnel from 1956 to 1959 because he wanted to remain in the military. See April 2006 NOD; July 2008 VA Form 9; May 2005 claim; November 2005 VA examination; February 2010 hearing testimony at pages 8-10. 

(g) For the acquired psychiatric disorder to include PTSD claim, the examiner must provide a medical opinion answering the following questions:

(i) Is there any evidence of behavioral changes; a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes
reflective of in-service assaults occurring during his Marine Corps service from 1952 to 1954? (In making this determination, please note that Marine Corps SPRs recount that the Veteran had a period of AWOL, desertion, unauthorized absence, and confinement from December 1953 to October 1954).

 (ii) BASED ON ALL EVIDENCE OF RECORD if you opine that the Veteran experienced assaults from superior officers during his Marines Corps basic training, does the Veteran have PTSD related to any in-service assaults?

(iii) If a diagnosis of a current psychiatric disorder other than PTSD is assessed, does the Veteran have a separate current psychiatric disorder that began during active service or is related to an incident of service?  (In making this determination, consider the Veteran's assertion that he has a current acquired psychiatric disorder resulting from anger and anxiety from his assignment as a guard in the Brig Company, from fear of the prisoners, and from witnessing attempted suicide attempts by the prisoners). 

(iv) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, based in part on alleged in-service assaults in the Marine Corps by training instructors. He says he repeatedly was hit in the face and head with a M1 rifle and a swagger stick in 1952 during Marine Corps service basic training. He also maintains he developed PTSD or a similar acquired psychiatric disorder as the result of anger and anxiety from his assignment as a guard in the Brig Company, from fear of the prisoners, and from witnessing attempted suicide attempts by the prisoners. He states that when he went to sick bay during service he was told he would get over his problems and was merely given aspirin. See February 2010 hearing testimony at pages 14-17; February 2007, March 2011, and May 2011 Veteran's statements; November 2006 PTSD questionnaire. The Veteran has also submitted August 2008 lay statements from other soldiers testifying that mistreatment of soldiers can occur during military service. 

(v) An STR dated in September 1954 indicated that the Veteran was "immature in judgment" but had "no disabling psychiatric disturbances." At a May 1955 Report of Medical History in a Marine Corps Reserve examination, the Veteran denied a history of nervous trouble. The Veteran asserts that his mental health problems were "noted" when he joined the Army subsequently in 1956. He says he was offered a medical discharge due to his psychiatric problems but he refused to leave. See December 2009 Veteran's statement. However, the Veteran's STRs from the Army dated from 1956 to 1959 are missing and presumed destroyed in a 1973 fire at the NPRC. If Army STRs that allegedly showed a psychiatric disorder in 1956 are secured on remand, please review these records. 

(vi) SPRs confirm that the Veteran was assigned as a guard in the Brig Company for a period of time during his Marine Corps service from July 1953 to December 1953. It was also noted that from December 1953 to October 1954 he had a period of AWOL, desertion, unauthorized absence, and confinement. 

(vii) Post-service, a February 1979 VA examination documented no psychiatric problems. Private treatment records from the 1970s do not mention any psychiatric problems. VA psychiatric treatment records dated from 2007 to 2009 record  diagnoses of anxiety, depressive disorder, and somatoform disorder. Current health problems and anxiety concerning family members were noted as factors. No diagnosis of PTSD is of record. Please review any additional VA treatment records secured upon remand to determine if the Veteran is diagnosed with PTSD or any additional psychiatric disorder. 

6. The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the bilateral eye disorder, acquired psychiatric disorder to include PTSD, lumbar spine disorder, type II diabetes mellitus, and bilateral leg ulcer claims. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until she is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


